Citation Nr: 0216229	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-30 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to an increased disability rating for patella 
dislocation, left knee, currently evaluated as 20 percent 
disabling. 

(The issue of entitlement to service connection for a back 
disability is the topic of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans affairs (VA).  In December 1998, the Board remanded 
the case to the St. Petersburg, Florida, Regional Office for 
additional development.  In July 2002, the veteran's claims 
folder was transferred to the Atlanta, Georgia VA Regional 
Office (RO).  The case has been returned to the Board for 
further appellate consideration. 

The Board is undertaking additional development regarding the 
issue of entitlement to service connection for a back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency in 
reference to the issues addressed in this decision.  

2.  In a signed statement from the veteran, received in April 
2002, he indicated he was in agreement with the current 
rating for his knees.  

3.  Service connection is currently in effect for a left knee 
disability, currently evaluated as 20 percent disabling.  

4.  The veteran is not shown to have a bilateral hip 
disability that is related to injury or disease noted during 
his active service.  

5.  The veteran's bilateral hip disability is not shown to 
have been caused or worsened by the veteran's service-
connected left knee disability.  

6.  Osteoarthritis of the hips was not shown to a degree of 
10 percent within one year after the veteran's separation 
from active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20204(b), (c) (2001).

2.  A bilateral hip disability was not incurred in or 
aggravated by military service, is not shown to be 
proximately due to or the result of service-connected 
disability, and osteoarthritis is not shown to have been 
manifested to a degree of 10 percent within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1997 and August 1998 rating decisions, the July 1997 
statement of the case, the August 1998, October 2000 and 
September 2002 supplemental statements of the case, and 
December 1998 Board remand.  He was told in essence that 
there was no evidence showing that the bilateral hip 
disability is due to injury, disease or event of the 
veteran's active service.  In addition, the veteran has been 
informed that there is no evidence to show that current 
disability was caused or worsened by active service.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
April 2002 letter, the RO asked him to specify where he had 
received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the veteran's available 
service medical records has been obtained.  The veteran's VA 
medical records from the Dayton, OH and Bay Pines, Florida VA 
medical facilities have also been associated with the claims 
folder.  Also, his private medical records from The Florida 
Knee and Orthopedic Center and from the Lakeside Orthopedic 
Institute were associated with his claims folder.  

The requirements of the VCAA have been met by VA to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Increased rating

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In written correspondence dated in April 2002, the veteran 
indicated that he was in agreement with the current rating 
for his service-connected left knee disability.  The 
accredited representative also pointed out in the July 2002, 
Statement of Accredited Representative, that the veteran is 
satisfied with the current rating for his left knee 
disability.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  The veteran's statement 
constitutes written withdrawal of the substantive appeal with 
regard to the issue of entitlement to an increased rating for 
patella dislocation, left knee.  Accordingly, it is dismissed 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

Bilateral hip disability

Service connection was established for patella dislocation of 
the left knee in a May 1989 rating decision.  Initially the 
veteran was awarded a noncompensable rating for this 
disability.  His current rating is 20 percent.  

The veteran contends that his bilateral hip condition is 
related to his active service.  At his December 1997 RO 
hearing, the veteran testified that the rigors of his 
military service required him to run a great deal and to 
carry heavy backpacks.  As a consequence, it is his belief  
that he began to develop pain in the joints.  The veteran 
denied having any intercurrent injury and testified that his 
physician, Dr. Haytar, stated that the existing hip problems 
are related to the veteran's military service.  In the 
alternative, the veteran and his representative requested 
consideration of the provisions of 38 C.F.R. § 3.310(a) 
concerning secondary service connection.  In essence, they 
contend that the service-connected knee disability caused or 
worsened the veteran's bilateral hip conditions.  

The veteran's service medical records do not make any 
reference to complaints or treatment for a hip disability.  
Instead, these records primarily reflect treatment for left 
knee, back and chest pain.  Likewise, the report of the 
initial VA examination, conducted in April 1989 does not make 
reference to hip disability.  

The first documented evidence of a hip disability is 
contained in a September 1996 report from the Florida Knee 
and Orthopedic Centers in which R. Hayter, M.D. states that 
the veteran had degenerative arthritis of both hips.  Dr. 
Hayter did not offer an opinion as to etiology at that time.  

The report of the January 1997 VA examination and the June 
2000 report of private treatment provided at Lakeside 
Orthopedic Institute reflect a diagnosis of arthritis of the 
hips.  However, X-ray examination conducted in the former 
examination, failed to verify this diagnosis.  Views of both 
hips were interpreted as being normal.  

The December 2000 report of private treatment from T. C. 
Tolli, M.D. shows that magnetic resonance imaging of the hips 
revealed no avascular necrosis and no additional arthritic 
changes.  The recorded diagnosis was degenerative disc 
disease of the lumbar spine.  

The veteran underwent VA examination in March 2001.  At that 
time the veteran's clinical history was reviewed.  The 
physical examination and X-ray examination showed normal 
bilateral hips.  The examiner noted that there was no clear 
relationship between the service-connected knee disability 
and the veteran's hip problems.  

Analysis

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  In addition, osteoarthritis is 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

The Board finds that the veteran does not have current hip 
disability that may be associated with injury, disease or 
event noted during active service.  Significantly, there is 
no evidence or treatment for hip disability in service.  
Moreover, the veteran does not qualify for the presumption of 
the service incurrence of chronic disability, namely 
osteoarthritis.  Although the record does contain some 
references to arthritis, these are not documented in the 
initial post-service year.  Furthermore, the record does not 
support the veteran's allegation that bilateral hip 
disability is proximately due to or the result of service-
connected disability.  The only medical opinion of record 
discounts any association between hip problems and service-
connected left knee disability.  In view of the foregoing, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hip 
disability.  


ORDER

The appeal for entitlement to an increased disability rating 
for patella dislocation,  left knee is dismissed.  

Service connection for a bilateral hip disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

